Exhibit 10.27

SEPARATION OF EMPLOYMENT AGREEMENT

This SEPARATION OF EMPLOYMENT AGREEMENT (the “Agreement”) is made this 23rd day
of December 2019, by and between PENNSYLVANIA REAL ESTATE INVESTMENT TRUST, a
Pennsylvania business trust (“PREIT” or the “Company”), and PREIT SERVICES, LLC,
a Pennsylvania limited liability company (“Services”) and ROBERT MCCADDEN
(“Executive”). PREIT and Executive shall be referred to herein as the “Parties”
or each separately as a “Party.”

WHEREAS, Executive is employed as Chief Financial Officer of PREIT pursuant to
the Amended and Restated Employment Agreement between PREIT and Executive,
effective as of December 30, 2008 together with the May 6, 2009 Amendment to the
Agreement (collectively the “Employment Agreement”);

WHEREAS, on September 12, 2019, PREIT provided Executive with a notice of
termination without cause that terminated Executive’s employment under the
Employment Agreement effective as of December 31, 2019; and

WHEREAS, the Parties desire to set forth the terms and conditions related to the
termination of their employment relationship.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties, intending to be legally bound,
agree as follows:

1. General Terms of Termination. Regardless of whether Executive signs this
Agreement:

(a) Executive’s last day of employment shall be December 31, 2019 or such
earlier date as the Parties agree to as the separation date (the “Separation
Date”). Effective on the Separation Date, Executive hereby resigns from his
position as Chief Financial Officer and all or any other positions with the
Company, PREIT ASSOCIATES, LP., a Pennsylvania limited partnership
(“Associates”), Services, PREIT-RUBIN, INC. (“PREIT-RUBIN”), and/or any of their
direct or indirect parents, subsidiaries, related or affiliated companies
(“Affiliates”), or with any other entity with respect to which Company has
requested Executive to perform services. Upon request by Company, Executive
shall execute all additional documents and take all additional actions necessary
to effectuate or memorialize such resignations. The Parties agree that, on the
Separation Date, Executive shall experience a separation from service as such
term is described in Section 409A of the Internal Revenue Code, (the “Code”) and
the Treasury regulations thereunder.

(b) Executive shall be paid for (i) all time worked up to and including the
Separation Date, (ii) all paid time off days accrued but unused as of the
Separation Date, and (iii) all otherwise unreimbursed business expenses incurred
in accordance with Company’s regular policies prior to the Separation Date, in
each case in the next regular payroll period following the Separation Date.

(c) The Company shall pay to Executive all amounts credited to Executive’s
supplemental retirement plan account, as referenced in Section 3.7 of the
Employment Agreement, and the Parties’ Nonqualified Supplemental Executive
Retirement Agreement (as Amended and Restated Effective January 1, 2009)
(“Retirement Agreement”) at the time(s) therein specified (taking into account
the delay required by Treas. Reg. § 1.409A-3(i)(2) for a portion of those
payments).

(d) Executive’s eligibility to participate in Company sponsored health, vision,
and dental insurance as an employee of the Company shall end effective at the
end of the month of Executive’s Separation Date. However, Executive shall be
eligible to continue to participate in the Company’s sponsored benefit plans in
accordance with the federal law called the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), subject to COBRA’s terms, conditions and
restrictions. However, if Executive signs this Agreement, the Company shall
provide Executive with certain other health insurance benefits and shall pay
Executive’s COBRA costs, as described below in Paragraph 2(c).

(e) Executive’s eligibility to participate in the Company’s other group
insurance programs (for example, life, disability, and accidental death and
dismemberment coverage) shall end effective on the Separation Date.

(f) Executive’s eligibility to make salary deferrals and to receive allocations
of Company non-elective contributions shall end effective on the Separation
Date. Executive is required to comply with Paragraphs 6 and 7 below.

(g) Executive acknowledges and agrees that he will not be entitled to any 2019
annual bonus.

2. If Executive Signs the Agreement. If Executive signs this Agreement, and as
consideration for the termination of his employment:

(a) On the later of (i) the 8th day after Executive signs this Agreement and the
attached Release and Waiver of Claims, or (ii) January 15, 2020 (the “Payment
Date”), Services will pay Executive two (2) times Executive’s current base
salary discounted from the dates that the base salary would have been payable in
accordance with the Company’s regular payroll practices, which amount the
Parties agree is $991,425.

(b) On the Payment Date, Services will pay Executive two (2) times Executive’s
average bonus amount, which will be equal to the average of the percentages of
base salary paid to Executive as cash bonuses in the last three full calendar
years (2016, 2017 and 2018) multiplied by Executive’s base salary on the
Separation Date, and which the Parties agree is $993,196.

(c) On the Payment Date, Services will take steps to continue the Company’s
group medical, vision and dental plans for Executive (as well as Executive’s
spouse and eligible dependents, if applicable) for a period of eighteen
(18) months following the Separation Date, at the Services’ expense if Executive
timely and properly elects to continue Executive’s group medical, vision and
dental benefits under applicable federal law (commonly referred to as

 

-2-

“COBRA”). Employee will receive a separate notice concerning his rights to elect
COBRA coverage at the address listed above. Services will pay on Executive’s
behalf the monthly COBRA premium for the period of eighteen (18) months
following Executive’s Separation Date (the “Continuation Period”). In the event
the Services is unable to make such payments for any reason, the Services will
make such monthly payments directly to Executive and Executive will be
responsible for making such payments as necessary to maintain Executive’s COBRA
continuation coverage. If required in order to avoid the adverse tax
consequences of Section 105(h) of the Code, such payments will be treated as
taxable income to Executive and Executive will receive an additional amount for
any tax obligations Executive incurs as a result of such payments.
Notwithstanding the foregoing, the Services’ payment of the monthly COBRA
premium will cease immediately if the Services determines in its discretion that
such payment would result in the Services being in violation of, or incurring
any fine, penalty, or excise tax under, applicable law (including, without
limitation, the Patient Protection and Affordable Care Act or guidance issued
thereunder), in which case Services will make a monthly payment to Executive
during the remainder of such COBRA Continuation Period of the amount(s) that it
would have otherwise paid on Executive’s behalf under such plans, plus an
additional amount to pay for the taxes Executive incurs on such payments.
Following the Continuation Period, Executive’s continued participation in the
Company’s group health, vision, and dental coverage pursuant to COBRA or
otherwise, as applicable, shall be at Executive’s sole expense. In the event
Services cannot provide such continuation coverage under such plans, programs
and/or arrangements, either directly or through COBRA, at any time on or prior
through the end of the Continuation Period, Services shall reimburse Executive
for any premiums he pays to obtain equivalent coverage (or if equivalent
coverage is not available, substantially equivalent or comparable coverage)
through the end of the Continuation Period, provided that (i) the premiums paid
are competitive with premiums that would be charged by other providers for
equivalent coverage (or if equivalent coverage is not available, substantially
equivalent or comparable coverage), and (ii) Executive submits proof of payment
of such premiums no later than 120 days from the date he makes such payments.

(d) If Employee becomes employed prior to the end of the Continuation Period and
receives comparable health benefits coverage, Services’ obligation to pay the
COBRA premiums, as set forth above, will cease. Employee agrees that he will
promptly notify the Company’s Human Resources if he becomes employed prior to
the end of the Continuation Period and is receiving comparable health benefits
so that the Company can take prompt steps to terminate Employee’s health
coverage under COBRA.

(e) The Parties agree and confirm that as of the date of this Agreement,
Executive holds 99,870 of time-based unvested shares of restricted shares in
PREIT (“Restricted Shares”). All such Restricted Shares are hereby immediately
forfeited to Company and, in exchange therefor, Services will pay Executive
$537,300 (the “RS Payment”) on or prior to December 31, 2019; provided, however,
that if Executive revokes or fails to timely execute the attached Release and
Waiver of Claims, Executive will be obligated to repay the gross amount of the
RS Payment to Services not later than January 31, 2020.

(f) The Parties agree and confirm that, as of the date of this Agreement,
Executive holds 158,150 performance-vested restricted share units and 75,755
outperformance units issued by PREIT (collectively, the “RSUs”). All such RSUs
are hereby immediately forfeited to Company and, in exchange therefor, the
Services will pay Executive $830,700 on the Payment Date.

 

-3-

(g) Executive will be granted ownership of his Company-issued iPhone and iPad,
subject to Executive’s compliance with arrangements to remove all information
belonging to the Company, Associates, Services, PREIT RUBIN, and the Affiliates,
in the ordinary course.

(h) Services will pay the reasonable legal fees incurred by Executive in
connection with the documentation of this Agreement promptly following his
delivery of invoices evidencing those fees.

3. Employment Agreement. The Parties confirm that the post-employment
restrictions and obligations placed on Executive in Section 6.3 of the
Employment Agreement shall survive the termination of Executive’s employment
with the Company and its Affiliates and Executive agrees that he shall continue
to be bound by such terms after his separation to the extent that such terms are
not inconsistent with this Agreement.

4. Release and Waiver of Claims. Attached hereto, as Exhibit A, is a copy of the
Release and Waiver of Claims that Executive is required to sign on or within 21
days following the Separation Date and which Executive agrees he shall sign in
exchange for the consideration set forth in Section 2 above.

5. References. Executive agrees that Executive shall direct any and all
prospective employers seeking a reference to contact only the Company’s Chief
Executive Officer.

6. Prohibition on Executive Using or Disclosing Certain Information. At no time
shall Executive directly or indirectly use, publish, or otherwise disclose or
divulge to any third party without the express authorization of the Company, any
confidential information of the Company, Associates, Services, PREIT-RUBIN or
the Affiliates, including, without limitation, trade secrets, private or
confidential information, investment technology, programs, or products of the
Company, Associates, Services, PREIT-RUBIN or the Affiliates, any information
concerning, referring, or relating to customers, vendors, services, products,
processes, client lists, client files, prospect lists, transaction lists,
shareholder information, contract forms, marketing information, books, records,
files, pricing policies, business plans, records, any technical or financial
information or data, or other information. This also includes any business,
financial, or personal information or data relating to the computers, files,
e-mails, databases, or other information belonging to, maintained, received or
prepared by any of the Company’s, Associates’, Services’, PREIT-RUBIN’s or the
Affiliates’, officers, owners, or employees, no matter where such information is
maintained or stored. After Executive’s Separation Date, Executive agrees that
Executive shall not, directly or indirectly, access, retrieve, view, or use in
any manner any of the Company’s, Associates’, Services’, PREIT-RUBIN’s or the
Affiliates’ computers, databases, e-mail, files, or other Company, Associates,
Services, PREIT-RUBIN or Affiliates information for any purpose. This
restriction is subject to and limited by Executive’s retained rights in
Paragraph 10 below.

 

-4-

7. Company Property and Documents. Upon or immediately following the Separation
Date, Executive must return to the Company’s Human Resources Department,
retaining no copies, (i) all Company, Associates, Services, PREIT-RUBIN and
Affiliates property (including, but not limited to, office, desk or file cabinet
keys, Company identification/pass cards, Company-provided credit cards and
Company equipment, such as computers and prints outs) and (ii) all Company,
Associates, Services, PREIT-RUBIN and Affiliates documents (including, but not
limited to, all hard copy, electronic and other files, forms, lists, charts,
photographs, correspondence, computer records, programs, notes, memos, disks,
DVDs, etc.) Executive also must download all electronically stored information
(including but not limited to emails) related to the Company, Associates,
Services, PREIT-RUBIN and/or the Affiliates from any personal computer and/or
other storage devices or equipment or personal email accounts and return all
downloaded material or otherwise electronically stored information and
completely remove all such electronically stored information from the hard drive
of such personal computer and/or all other storage devices or personal email
accounts and certify, in writing, to the Company’s Human Resources Department
that Executive has done so.

8. Confidentiality; Required Disclosure. Executive understands that Company,
Associates, Services, PREIT-RUBIN and the Affiliates shall disclose the nature
and terms of this Agreement in satisfaction of its disclosure requirements under
applicable securities laws. In further consideration of the agreements of the
Parties as set forth herein, neither Company nor Executive shall, prior to the
date of such public disclosure by Company, communicate or disclose the terms of
this Agreement to any persons with the exception of their attorneys, and
accountants and/or tax advisors, or members of Executive’s immediate family,
each of whom shall be informed of this confidentiality obligation and shall
agree to be bound by its terms. This restriction is subject to and limited by
the retained rights in Paragraph 10 below.

9. Non-Disparagement. Neither Company nor Executive shall disparage the
professional or personal reputation or character of the other, including the
disparagement by Executive of Associates, Services, PREIT-RUBIN and/or
Affiliates and any of the Company’s Associates’, Services’ PREIT-RUBIN’s or
Affiliates’ respective officers, trustees, partners, directors, managers,
shareholders, employees, attorneys, other agents or representatives. Moreover,
Executive shall not disparage or comment unfavorably upon the business
properties, policies or prospects of Company, Associates, Services, PREIT-RUBIN
or Affiliates. For purposes of the restriction applicable to Company, the
restriction shall only apply to Company officers at or above the level of Senior
Vice President and to Company trustees, in each case for only so long as such
person is employed or engaged by the Company, it being understood that Company
cannot control statements of other employees or of any former employee.
Notwithstanding the foregoing, nothing in this Section shall be deemed to
prohibit Company or Executive from providing truthful testimony in response to
any valid subpoena or as otherwise ordered by a court or required applicable
law. This restriction is subject to and limited by the retained rights in
Paragraph 10 below.

10. Retained Rights. Nothing in this Agreement is intended to or shall be
interpreted: (i) to restrict or otherwise interfere with your obligation to
testify truthfully in any forum; or (ii) to restrict or otherwise interfere with
your right and/or obligation to contact, cooperate with or provide information
to any government agency or commission. Similarly, nothing in this Agreement is
intended to or shall be interpreted to restrict (i) the obligation of any of the
officers of Associates, Services, PREIT-RUBIN or Affiliates to testify
truthfully or (ii) the right and/or obligation of the officers of Associates,
Services, PREIT-RUBIN or Affiliates to provide information to a government
agency or commission.

 

-5-

11. Indemnification.

(a) Following the Separation Date, Company shall continue to indemnify, defend,
and hold harmless, and provide advancement of expenses to Executive to the same
extent he is indemnified or has the right to advancement of expenses as of the
Separation Date, pursuant to the Company’s Trust Agreement, Bylaws, the
Employment Agreement and any indemnification agreements with Executive in
existence on the Separation Date.

(b) Following the Separation Date, Company shall continue to maintain directors’
and officers’ liability insurance, employment practices liability insurance and
fiduciary liability insurance covering acts or omissions occurring on or prior
to the Separation Date with respect to Executive on terms with respect to such
coverage and in amounts no less favorable than those benefiting active Company
executive officers.

12. Cooperation. Executive agrees to provide fair and reasonable cooperation in
connection with transition matters and then going forward with such other
matters as may reasonably require Executive’s assistance or input based on
legal, regulatory, or accounting requirements or based on Executive’s personal
knowledge of or involvement with particular matters during the course of his
employment with Company. Company agrees to reimburse Executive for any
reasonable and necessary expenses (not including attorneys’ fees) incurred in
connection with such cooperation, subject to pre-approval by the Company, and to
otherwise compensate Executive for such cooperation in accordance with
Section 6.5 of the Employment Agreement. Company agrees to exercise its
reasonable best efforts to schedule and limit the need for Executive’s
cooperation hereunder so as to avoid any interference with Executive’s personal
or other professional obligations.

13. Attorney Consultation. Executive hereby certifies that the Company has
advised him to review this document with an attorney of his choosing, and that
he has done so.

14. Notices. All notices hereunder shall be in writing and shall be sufficiently
given if hand- delivered, sent by documented overnight delivery service or
registered or certified mail, postage prepaid, return receipt requested, or by
telegram, fax, or telecopy (confirmed by U.S. mail), receipt acknowledged,
addressed as set forth below or to such other person and/or at such other
address as may be furnished in writing by any Party hereto to the other. Any
such notice shall be deemed to have been given as of the date received, in the
case of personal delivery, or on the date shown on the receipt or confirmation
therefor, in all other cases. Any and all service of process and any other
notice in any action, suit, or proceeding shall be effective against any Party
if given as provided in this Agreement; provided that nothing herein shall be
deemed to affect the right of any Party to serve process in any other manner
permitted by law.

 

-6-

(a) If to Company or Services:

Pennsylvania Real Estate Investment Trust

2005 Market Street,

Suite 1000

Philadelphia, PA 19103

Fax: (215) 547-7311

Attention: Lisa M. Most

With a copy to:

Dilworth Paxson LLP

1500 Market Street

Suite 3500E

Philadelphia, PA 19103

Fax: (215) 575-7200

Attention: Marjorie M. Obod, Esquire

(b) If to Executive:

Robert F. McCadden

1344 Barton Drive

Fort Washington, PA 19034

15. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania and without the aid
of any canon, custom or rule of law requiring construction against the
draftsperson.

16. Successors. This Agreement shall be an obligation of and inure to the
benefit of Executive and the Company and their respective successors.

17. Company Guarantee. The Company absolutely, unconditionally, irrevocably
guarantees the full, complete and punctual performance and satisfaction of all
of the obligations set forth in this Agreement, and the obligations set forth
under this Agreement shall in no way be affected or impaired by reason of the
voluntary or involuntary liquidation, dissolution, sale of all of substantially
all of the assets, marshaling of assets and liabilities, receivership,
insolvency, bankruptcy, assignment for the benefit of creditors, reorganization,
arrangement or composition or readjustment of, or other proceeding affecting
Executive or the Company.

18. No Admission of Liability. This Agreement is not and shall not be construed
to be an admission of any violation of any federal, state or local statute or
regulation or of any duty (contractual or otherwise) owed by any Party to
another, and this Agreement is made voluntarily to provide an amicable
conclusion of Executive’s employment with the Company, Associates, Services,
PREIT-RUBIN and/or the Affiliates. This Agreement shall not be construed
strictly for or against any of the Parties.

 

-7-

19. Interpretation of Agreement. Nothing in this Agreement is intended to
violate any law or shall be interpreted to violate any law. If any paragraph or
part or subpart of any paragraph in this Agreement or the application thereof is
construed to be overbroad and/or unenforceable, then the court making such
determination shall have the authority to narrow the paragraph or part or
subpart of the paragraph as necessary to make it enforceable and the paragraph
or part or subpart of the paragraph shall then be enforceable in its/their
narrowed form. Moreover, each paragraph or part or subpart of each paragraph in
this Agreement is independent of and severable (separate) from each other. In
the event that any paragraph or part or subpart of any paragraph in this
Agreement is determined to be legally invalid or unenforceable by a court and is
not modified by a court to be enforceable, the affected paragraph or part or
subpart of such paragraph shall be stricken from the Agreement, and the
remaining paragraphs or parts or subparts of such paragraphs of this Agreement
shall remain in full, force and effect.

20. Acknowledgment. Executive acknowledges and agrees that, subsequent to the
termination of Executive’s employment, Executive shall not be eligible for any
payments from the Company, Associates, Services, PREIT-RUBIN or Affiliates, or
any benefits paid by the Company, Associates, Services, PREIT-RUBIN or
Affiliates, except as expressly set forth in this Agreement or the attached
Release and Waiver of Claims.

21. Headings. The headings contained in this Agreement are for convenience of
reference only and are not intended, and shall not be construed, to modify,
define, limit, or expand the intent of the parties as expressed in this
Agreement, and they shall not affect the meaning or interpretation of this
Agreement.

22. Days. All references to a number of days throughout this Agreement refer to
calendar days.

23. Entire Agreement. This Agreement and the Release and Waiver of Claims
attached hereto, constitute the entire agreement of the Parties with respect to
Executive’s termination of employment.

24. Amendments. Amendments and modifications to this Agreement shall not be
effective unless they are in writing signed by Executive or a representative of
Executive’s estate and a duly authorized representative of Company.

25. 409A Compliance. It is intended that this Agreement comply with the
applicable provisions of Section 409A of the Code and the applicable Treasury
regulations and related guidance with respect thereto. To the extent that any
payment under this Agreement is deemed to be deferred compensation subject to
the requirements of Section 409A of the Code, this Agreement shall be
interpreted and administered in a manner that complies with Section 409A of the
Code and this Agreement shall be amended so that such payments shall be made in
accordance with the requirements of Section 409A of the Code to the extent
necessary to avoid noncompliance therewith. In the event that the period during
which Employee can execute or revoke the Release and Waiver of Claims can
straddle two of Employee’s tax years, payment of severance compensation shall
commence in such second tax year.

 

-8-

26. Severability. If any term or provision of this Agreement is invalid, illegal
or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-9-

IN WITNESS WHEREOF, and intending to be legally bound hereby, the Parties have
executed the foregoing Agreement as of the date first written above.

 

WITNESS:    LOGO [g811242dsp015.jpg]                   

/s/ Robert McCadden

ROBERT MCCADDEN PENNSYLVANIA REAL ESTATE INVESTMENT TRUST BY:  

/s/ Lisa M. Most

Name:   Lisa M. Most Title:   General Counsel & Secretary PREIT SERVICES, LLC
BY:  

/s/ Lisa M. Most

Name:   Lisa M. Most Title:   SVP & General Counsel

[Signature Page for Separation of Employment Agreement]

 

-10-

RELEASE AND WAIVER OF CLAIMS

This RELEASE AND WAIVER OF CLAIMS (“Release”) is entered into by ROBERT MCCADDEN
(“Executive”) in connection with the termination of his employment relationship
with PENNSYLVANIA REAL ESTATE INVESTMENT TRUST, a Pennsylvania business trust
(“PREIT” or the “Company”).

1. Release of Claims. Executive, for and in consideration of the payments to him
described in Section 2 of that certain Separation of Employment Agreement dated
December 23, 2019 (the “Separation Agreement”) does hereby confirm the severance
of his employment with the Company effective on December 31, 2019 (the
“Separation Date”), and Executive does hereby remise, release, waive, and
forever discharge the Company, PREIT ASSOCIATES, LP., a Pennsylvania limited
partnership (“Associates”), PREIT Services, LLC (“Services”), PREIT-RUBIN, INC.
(“PREIT-RUBIN”), and any of their direct or indirect parent, subsidiary, related
or affiliated companies (“Affiliates”), and each of their respective current and
former officers, trustees, partners, directors, managers, shareholders,
employees, attorneys, and other agents, and all such entities’ and individuals’
respective successors and assigns, heirs, executors, administrators and
representatives (hereinafter referred to collectively as the “Released Parties”)
of and from any and all rights, obligations, promises, agreements, losses,
controversies, claims, actions, causes of action, suits, debts, claims and
demands, of any nature whatsoever, in law or in equity, whether known or
unknown, asserted or unasserted, which Executive ever had, now has, or hereafter
may have against any or all of the Released Parties relating to or arising out
of Executive’s service as an officer, employee or manager of Company,
Associates, Services, or any Affiliate, Executive’s employment and any other
business relationships with Company, Associates, Services, or any Affiliate, the
December 30, 2008 Employment Agreement, together with the May 6, 2009 Addendum
between PREIT and Executive (the “Employment Agreement”), and/or Executive’s
separation from employment with the Company, Associates, Services, or any
Affiliate, except for obligations of the Company, Associates, Services, or any
Affiliate, including payments, due to Executive under the Employment Agreement
and/or the Separation Agreement but which have not been paid or completed on the
date of this Release. This Release includes, but is not limited to, any such
claims arising under any federal, state or local statutes, ordinances or common
law principles governing employment relations or regulating terms and conditions
of employment, including, without limitation, the National Labor Relations Act
of 1947, the Civil Rights Acts of 1866, 1871, 1964, and 1991, the Equal Pay Act,
the Age Discrimination in Employment Act of 1967, the Rehabilitation Act of
1973, the Bankruptcy Code, the Fair Credit Reporting Act, the Worker Adjustment
and Retraining Notification Act, the Employee Retirement Income Security Act of
1974 (except as to vested benefits, which are expressly exempted from this
release), the Americans with Disabilities Act of 1990, the Family and Medical
Leave Act of 1993, the Health Insurance Portability and Accountability Act of
1996, the Sarbanes-Oxley Act of 2002, the Pennsylvania Human Relations Act, the
Pennsylvania Wage Payment and Collection Law, the Philadelphia Fair Practices
Ordinance, and any other employee-protective law of any jurisdiction that may
apply to the employment relationship between Executive and the Company,
Associates, Services, or any Affiliate, each as they may have been amended, as
well as any claim for wrongful discharge, breach of contract or implied contact,
breach of covenant of good faith and fair dealing, intentional or negligent
infliction of emotional distress, negligence, misrepresentation, fraud,
detrimental reliance, promissory estoppel, defamation, invasion of privacy,
breach of laws governing safety in the workplace, loss of consortium, or
tortious interference with business relations.

2. Exceptions to Release of Claims. Notwithstanding the foregoing, Executive
does not release Company, Associates, Services, PREIT-RUBIN or any Affiliate,
from any obligations that it may have, or any rights or claims that Executive
may have, arising (i) under the Separation Agreement, (ii) from events occurring
after the Separation Date or the date on which Executive executes this Release,
whichever is later, (iii) with respect to any continuing obligations of the
Company, Associates, Services, or any Affiliate or rights of the Executive under
the Employment Agreement that survive the termination of his employment
(including, without limitation, Executive’s rights under Sections 4.5(c) and 6.5
of the Employment Agreement), (iv) with respect to unemployment compensation
benefits which Executive may seek after the Separation Date (and Company agrees
that it shall not contest a claim by Executive for such unemployment
compensation benefits), or (v) other claims which may not be waived by law.

3. Confidentiality. Executive agrees to maintain the confidentiality of this
Release and shall not communicate or disclose its terms, except to his
attorneys, accountants and/or tax advisors, or members of his immediate family,
each of whom shall be informed of this confidentiality obligation and shall
agree to be bound by its terms.

4. Indemnification. Executive shall indemnify and hold harmless Company,
Associates, Services, PREIT-RUBIN and Affiliates from any and all claims,
losses, damages, liabilities, costs and other expenses incurred by Associates,
Services, PREIT-RUBIN or Affiliates resulting from a breach by Executive of this
Release.

5. Review Period. By signing below, Executive certifies that he has had a period
of not less than twenty-one (21) calendar days to review this Release prior to
signing it. Executive has been permitted to use as much or as little of this
twenty-one day period as he desires. Any negotiations between counsel for the
Parties as to the terms hereof shall not restart this period.

6. Revocation Period. Even if Executive enters into this Release, he shall have
a period of seven (7) calendar days thereafter in which he may revoke it. If he
revokes it, this Release shall become null and void and have no legal effect and
Executive shall not receive the severance payment described in this Release. In
order to timely revoke this Release, Executive must deliver notice to the
Company, to the attention of Lisa M. Most, by hand delivery or facsimile, such
that Ms. Most receives such notice not later than 5:00 pm on the close of
business on the seventh business day after Executive has signed this Release.

IN WITNESS WHEREOF, and intending to be legally bound, the undersigned has
executed this Release and Waiver of Claims on the 31st day of Dec, 2019.

 

WITNESS:    LOGO [g811242dsp015.jpg]               

/s/ Robert McCadden                                                          
      (SEAL)

            ROBERT MCCADDEN

 

A-2